People v Jones (2017 NY Slip Op 09105)





People v Jones


2017 NY Slip Op 09105


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Dec. 22, 2017.) 


MOTION NO. (1122/17) KA 13-00446.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJAHARI JONES, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument be and the same hereby is granted to the extent that, upon reargument, the memorandum and order entered November 9, 2017 (___ AD3d ___) is amended by deleting the fourth sentence of the fourth paragraph of the memorandum and substituting in place thereof "A firearms examiner testified that the weapon was test-fired with the ammunition found in it, and thus the evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to support the conviction with respect to the January weapon count (see generally People v Bleakley, 69 NY2d 490, 495 [1987])."